Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-22-00330-CV

                     IN THE INTEREST OF L.G.D. and R.O.B., Children

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00769
                      Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order terminating the
parental rights of N.D. and J.B. is AFFIRMED. We ORDER that no costs be assessed against
appellants in relation to this appeal because they are presumed indigent under Texas Family Code
section 107.013(e).

       SIGNED November 23, 2022.


                                                  _____________________________
                                                  Rebeca C. Martinez, Chief Justice